Exhibit (10)-27
AGREEMENT
     AGREEMENT, dated as of the 1st day of January, 2006, by and between THE
BANC CORPORATION, a Delaware corporation (the “Corporation”) and JAMES MAILON
KENT, JR.., an individual resident of the State of Alabama (the “Participating
Director”).
RECITALS:
     The Corporation and/or its wholly-owned subsidiary Superior Bank (formerly
known as The Bank, and hereinafter called the “Subsidiary”) and the
Participating Director are parties to one or more Deferred Compensation
Agreements identified on Exhibit A attached hereto (‘whether one or more, the
“Deferred Compensation Agreement”). The Participating Director has become vested
in benefits under the Deferred Compensation Agreement. The Corporation and the
Participating Director desire to terminate the obligations of the Corporation
and/or the Subsidiary under the Deferred Compensation Agreement and, in exchange
therefor, the Corporation will make available to the Participating Director
benefits under the Special Alternative Deferred Compensation Plan attached
hereto as Exhibit B (the “Plan”). Benefits under the Plan shall be in full
satisfaction of all obligations of the Corporation and/or the Subsidiary to the
Participating Director under the Deferred compensation Agreement.
     NOW, THEREFORE, in consideration of the above recitals and the mutual
promises and covenants made herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:
     1. The Corporation shall credit to the Account (as defined in the Plan) of
the Participating Director under the Plan the amount of $154,547.00. The
Participating Director hereby agrees to accept such amount credited to his
Account under the Plan in full satisfaction of any and all obligations of the
Corporation and/or the Subsidiary under the Deferred Compensation Agreement
     2. Each of the Corporation and the participating Director hereby agree to
be bound by the terms of the Plan, which are hereby incorporated herein by
reference.
     3. . In consideration of the Corporation’s adoption of the Plan and
crediting of the amounts specified in Section 1 above to the Participating
Director’s Account under the Plan, the Participating Director, for himself and
for his heirs, executors, administrators, personal representatives, successors
and assigns, does hereby forever release and discharge the Corporation, the
Subsidiary and their respective officers, directors, employees and agents from
any and all, obligations and liabilities of any kind whatsoever under the
Deferred Compensation Agreement, including, but not limited to, the obligation
to make the payments specified therein. The Participating Director hereby
acknowledges that benefits under the Plan are in full satisfaction of all
obligations of the Corporation and/or the Subsidiary under the Deferred
Compensation Agreement and acknowledges that amounts payable to the
Participating Director under the Plan may be more or less than the amounts to
which the Participating Director was entitled under the Deferred Compensation
Agreement.

 



--------------------------------------------------------------------------------



 



     4. The Participating Director acknowledges that he has had an opportunity
to discuss the terms of the Plan and this Agreement with his attorneys,
accountants, and financial and other advisors if he has so chosen and that he
has executed this Agreement voluntarily and with full knowledge of its contents,
intending to be bound hereby.
     5. This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, applied without giving
affect to any conflicts-of-law principles. All prior negotiations and
understandings with respect to the subject matter hereof, whether oral or in
writing, and expressly including the Deferred Compensation Agreement, are merged
into and superseded by this Agreement. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which taken together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  THE BANC CORPORATION    
 
           
 
  By   /s/ C. Stanley Bailey
 
   
 
      C. Stanley Bailey    
 
      Chief Executive Officer    

         
 
  /s/ James Mailon Kent, Jr.
 
James Mailon Kent, Jr.    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
     1. Deferred Compensation Agreement, dated September 21, 1999, between The
Banc Corporation and James Mailon Kent, Jr., as amended by the First Amendment
dated December 31, 2004.
     2. Deferred Compensation Agreement, dated November 9, 1999, between The
Bank and James Mailon Kent, Jr., as amended by the First Amendment dated
December 31, 2004.
     3. Any other agreements between The Bane Corporation and/or The Bank and
James Mailon Kent, Jr. purporting to modify, amend or supplement the
above-referenced Agreements or otherwise to provide for deferred compensation
benefits.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
THE BANC CORPORATION
SPECIAL ALTERNATIVE DEFERRED COMPENSATION PLAN
Section 1. Background and Purpose of Plan
     A. The Banc Corporation, a Delaware corporation (the “Corporation”) has
previously entered into Deferred Compensation Agreements (“Old DCAs”) with
certain directors and officers of the Corporation and/or its primary subsidiary,
pursuant to which the Corporation and/or its subsidiary agreed to make certain
payments to such directors and officers upon the satisfaction of certain vesting
periods and other conditions.
     B. Certain directors or former directors of the Corporation or its
subsidiary (“Participating Directors”) have become vested in benefits under the
Old DCAs.
     C. The Corporation and the Participating Directors have agreed that the
Corporation may satisfy its obligations to the Participating Directors by
establishing this Special Alternative Deferred Compensation Plan (the “Plan”)
and crediting the account of each Participating Director under the Plan with an
agreed-upon amount.
Section 2. Definitions
     As used in this Plan, the following terms shall have the meanings set forth
below:
     Account: A deferral account established for each Participating Director
under the Plan, which Account shall be credited with the Initial Contribution
for such Participating Director and credited or charged with any fluctuation in
the value of deemed investments directed by such Participating Director,
including any dividends, distributions or other payments deemed to be made with
respect to such deemed investments.
     Account Balance: With respect to a Participating Director, the amount
deemed to be contained in such Participating Director’s Account at any time,
based on the Initial Contribution, subsequent Investment Returns and any
Distributions.
     Administrative Agent: Such qualified investment/financial advisory firm as
the Committee may from time to time designate to provide day-to-day
administration of the Plan, subject to the authority and direction of the
Committee. The initial Administrative Agent shall be TBG/Lynch, a wholly owned
subsidiary of TBG Financial & Insurance Services Corp.
     Benchmark Funds: Such mutual funds, proprietary funds or proprietary or
published indices as may be determined by the Committee from time to time in
which the amounts in each Director’s Account may be deemed to be invested.
Unless and until otherwise determined by the Committee, the Benchmark Funds will
comprise (a) HIMCO (Hartford Investment Management

 



--------------------------------------------------------------------------------



 



Division) Lehman Aggregate Bond Division; (b) HIMCO (Hartford Investment
Management Division) S&P Index Division 3; (c) Vanguard VIF Mid Cap Index
Portfolio; (d) Morgan Stanley Emerging Markets Equity Portfolio (Class I
Shares); and (e) American International Fund Class 2.
     Committee: The Compensation Committee of the Board of Directors of the
Corporation, or any other committee that may be appointed from time to time by
such Board of Directors for the purpose of administration of the Plan.
     Corporation: The Banc Corporation, a Delaware corporation, or any successor
entity thereto.
     Distributions: Cash distributions from a Participating Director’s Account.
     Initial Contribution: The amount, expressed in dollars, initially credited
to a Participating Director’s Account at the initiation of the Plan.
     Investment Returns: The deemed gains or losses allocable to a Participating
Director’s Account based .on the performance of the Benchmark Funds in which
such Participating Director’s Account Balance is deemed to be invested, as
determined by the Administrative Agent.
     Participating Director: An individual for whom an Account is established
under the Plan.
     Plan: This Special Alternative Deferred Compensation Plan, as it may be
amended from time to time.
     Plan Year: January 1 through December 31 in any calendar year beginning on
or after January 1, 2006.
Section 3. Establishment of Accounts; Deemed Investments
     A. The Corporation will establish an Account for each Participating
Director, and will credit to such Account the amount of such Participating
Director’s Initial Contribution.
     B. Each Participating Director shall specify one or more Benchmark Funds in
which such Participating Director’s Account Balance shall be deemed to be
invested. Each Participating Director may change the allocation among the
Benchmark Funds of deemed investments in such Participating Director’s Account
on a quarterly basis, by written notice given to the Administrative Agent not
later than 15 days before the end of any calendar quarter. All such allocations,
and any changes therein, shall be in whole percentage amounts.
     C. Each Participating Director will be fully vested at all times in such
Participating Director’s Account Balance.

 



--------------------------------------------------------------------------------



 



     D. Investment Returns will be valued daily and recorded to each Account
monthly by the Administrative Agent.
     E. No Investment Returns shall be credited to any Account after the last
day of the tenth Plan Year, or such earlier date on which all Account Balances
have been distributed.
Section 4. Distributions
     A. Each Participating Director may elect to take Distributions from such
Participating Director’s Account Balance beginning at the end of the fifth Plan
Year or beginning at the end of the tenth Plan Year. A Participating Director
who has elected to take distributions at the end of the fifth Plan Year may
defer such distributions until the end of the tenth Plan Year by giving written
notice to the Administrative Agent not later than the last business day of the
fourth Plan Year.
     B. At the election of a Participating Director, such Participating Director
may receive Distributions in a lump sum or in either five or ten annual
installments. A Participating Director may change such election once by written
notice given to the Administrative Agent by not later than the last business day
of the fourth Plan Year.
     C. If a Participating Director dies at a time when such Participating
Director has a positive Account Balance, the Corporation shall pay the amount of
such Account Balance to such Participating Director’s beneficiary or estate in a
lump sum as soon as practicable after the date of death.
Section 5. Unsecured Obligation of Corporation
     A. The Initial Contribution and all Investment Returns are deemed
investments used to measure the obligations of the Corporation under this Plan
only and do not represent actual segregated amounts. A Participating Director
shall look only to the Corporation for the payment of any amounts due hereunder,
and shall have the status of a general unsecured creditor of the Corporation.
The Initial Contribution and all Investment Returns are assets of the
Corporation and are subject to the claims of creditors of the Corporation.
     B. None of the Corporation, the Committee or The Administrative Agent makes
any representation, warranty or guaranty that there will be positive Investment
Returns, that a Participating Director’s Account Balance will remain positive,
or that the entire amount of the Initial Contribution may not be lost. No
Participating Director shall have any claim against the Corporation, the
Committee or the Administrative Agent as a result of the Investment Returns
deemed credited to such Participating Director’s Account or as a result of any
diminution in value in such Account.
Section 6. Administration of the Plan

  A.   The Plan shall be administered by the Committee. The Committee has
delegated

 



--------------------------------------------------------------------------------



 



day-to-day responsibility for administration to the Administrative Agent. No
Participating Director shall have any claim against the Administrative Agent
unless such claim relates directly to the willful misconduct of the
Administrative Agent.
     B. The Corporation shall pay all expenses of the Administrative Agent, and
such expenses shall not reduce any Account Balances.
Section 7. Amendment; Termination
     A. The Board of Directors of the Corporation may amend the Plan from time
to time in its discretion; provided, however, that no such amendment may reduce
the amounts then credited to a Participating Director’s Account.
     B. The Board of Directors of the Corporation may terminate the Plan at any
time, and upon such termination, each Participating Director shall receive a
lump sum payment equal to the amount of such Participating Director’s Account
Balance as of the effective date of termination, payable as soon as practicable
after such date.
     C. A Participating Director may terminate his participation in the Plan
upon 90 days’ prior written notice to the Administrative Agent, and upon such
termination, such Participating Director shall receive a lump sum payment equal
to the amount of such Participating Director’s Account Balance as of the
effective date of termination, payable within 120 days after the Administrative
Agent’s receipt of such notice.

 